Citation Nr: 0936998	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 
1984.  The record indicates that he also subsequently served 
in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in May 2004 
and February 2009.  The May 2004 rating decision is of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for bilateral shin splints and a low back 
disorder.  The February 2009 rating decision is of the VA RO 
in Louisville, Kentucky and denied entitlement to service 
connection for bilateral hearing loss.  The Veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review.  The Board notes that the RO in 
Louisville, Kentucky currently has jurisdiction over the 
claims.

With regard to his bilateral shin splints and low back 
disorder claims, in June 2007, the Veteran was provided a 
personal hearing before a Veterans Law Judge (VLJ), a 
transcript of which is of record.  Subsequently, the VLJ who 
conducted the June 2007 hearing retired from the Board prior 
to adjudication of the Veteran's claim on appeal.  Pursuant 
to 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall 
participate in the final determination of the claim.  Since 
the Veteran provided testimony pertaining to the service 
connection claims in June 2007, and it remains in pending in 
appellate status subsequent to the retirement of the VLJ who 
formerly had jurisdiction of this case, the Veteran is 
entitled to a new Board hearing.  See 38 C.F.R. § 20.717 
(2008).  Accordingly, the Board notified the Veteran of the 
aforementioned facts and applicable regulations and provided 
the Veteran with the opportunity to testify at another 
hearing.  In a response received from the Veteran in June 
2009, he indicated that he did not wish to have another 
hearing.

In a September 2007 decision, the Board denied the claims of 
entitlement to service connection for bilateral shin splints 
and a low back disorder.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in a December 2008 order, granted a Joint 
Motion for Remand, vacating the Board's September 2007 
decision and remanding the case to the Board for compliance 
with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To obtain additional VAMC treatment 
records, private treatment records, Army Reserve records and 
Social Security Administration (SSA) records; to afford the 
Veteran a VA examination; and to issue a statement of the 
case (SOC).

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for bilateral shin splints, a low back disorder 
and bilateral hearing loss.  However, a review of the record 
indicates that there are additional records that have not 
been associated with the Veteran's claims file.  Initially, 
the Board notes that at his June 2007 hearing, the Veteran 
testified that he was being treated at the Lexington VAMC.  
Although the Veteran's VAMC treatment records had not been 
associated with the Veteran's claims file at that time, the 
Board notes that Lexington VAMC treatment records dated from 
July 2007 to December 2008 have since been associated with 
the claims file.  Nonetheless, the Board finds that pursuant 
to the Court's Joint Motion for Remand, any additional VAMC 
treatment records subsequent to December 2008 must be 
obtained and associated with the Veteran's claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As these records are potentially probative and 
are in the possession of VA, they are deemed to be 
constructively of record, and as such, they must be obtained.  
See also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) 
(holding that the relevance of documents cannot be known with 
certainty before they are obtained).

Additionally, the Veteran claims that he was discharged from 
the Army Reserves because of his injuries.  However, a review 
of the record indicates that the Veteran's complete Reserve 
records have not been obtained and associated with the claims 
file.  Although it was previously determined that there was 
no need to obtain these records, pursuant to the Court's 
Joint Motion, the Board notes that the duty to assist the 
Veteran includes a duty to obtain service treatment records.  
38 U.S.C.A. § 5103A(a)(1).  Accordingly, the Veteran's 
complete Army Reserve records should be obtained and 
associated with the claims file.  See Hyatt, supra. 

In addition, the Board observes that the Veteran is in 
receipt of monthly benefits from the Social Security 
Administration (SSA).  In this regard, the Veteran has 
submitted a decision from the SSA that granted him disability 
benefits due to his back disorder, one of the disabilities 
currently claimed for purposes of receiving VA disability 
benefits.  The Board does acknowledge that the records upon 
which that decision was based are not associated with the 
claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Where there has been 
a determination that the Veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by VA 
for evaluation of pending claims and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Hyatt, supra.  Therefore, the RO should obtain and associate 
such records with the Veteran's claims file.

Next, the Board notes that at his June 2007 hearing, the 
Veteran submitted several authorization forms to obtain 
identified private treatment records.  However, it does not 
appear that any efforts were made to obtain the identified 
private treatment records.  Therefore, on remand, the RO 
should obtain updated release forms from the Veteran and 
attempt to obtain the identified private treatment records.  
See Hyatt, supra.

The Board also finds that a VA examination and medical 
opinion is necessary prior to further appellate 
consideration.  38 C.F.R. § 3.159(c)(4).  Applicable law 
requires VA to deem an examination necessary to adjudicate a 
claim for service connection when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of disability; the information or evidence 
indicates that the disability or symptoms may be associated 
with the claimant's active service; but, the file does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
McClendon, the Court reviewed the criteria for determining 
when an examination is required by applicable regulation and 
how the Board applies 38 C.F.R. § 3.159(c).  The Court 
determined that a VA medical examination should be provided 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The the third 
prong, which requires that the evidence of record "indicates" 
that the claimed disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 20 
Vet. App. at 83.

In this case, a VA medical opinion has not been obtained in 
connection with the Veteran's claims for service connection 
for bilateral shin splints or a low back disorder.  The 
Veteran has referenced an injury during active service in 
July 1979 when he fell from a telephone pole as the cause of 
the disabilities for which service connection is being 
claimed.  The Veteran's service treatment records 
substantiate that the Veteran did fall from a telephone pole 
at that time.  Furthermore, at his June 2007 hearing, the 
Veteran testified that he has had chronic problems with his 
back and legs since his fall.  The Court has stated that lay 
testimony, if deemed credible, can support an award of 
service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007) ("lay testimony is competent, however, establish 
the presence of observable symptomatology and 'may provide 
sufficient support for a claim of service connection").  

Therefore, because the evidence of record does not include a 
medical opinion based on a complete review of the Veteran's 
claims file that discusses the likelihood that he has a 
current low back disorder or bilateral shin splints that are 
causally or etiologically related to his active service, the 
Board concludes that a VA medical examination and opinion is 
needed in order to render a decision in this case.

Finally, with regard to the Veteran's bilateral hearing loss 
claim, as was noted above, a February 2009 rating decision 
denied entitlement to service connection for bilateral 
hearing loss.  The Veteran submitted a notice of disagreement 
(NOD) with this decision in April 2009.  In his NOD, the 
Veteran expressed his disagreement with the February 2009 
rating decision. 

However,  to date, no SOC has been filed with regard to the 
Veteran's bilateral hearing loss claim.  The filing of an NOD 
places a claim in appellate status.  Therefore, the failure 
to issue an SOC in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2008); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to 
cure this defect.  Therefore, the RO should review the 
February 2009 rating decision and all pertinent evidence 
available at that time, then issue a statement of the case.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain a copy of all 
pertinent VA outpatient records from the 
Lexington VAMC from December 2008 to the 
present.  

2.  The AMC/RO should contact the 
Veteran's Army Reserve unit, the National 
Personnel Records Center (NPRC), the 
Records Management Center (RMC), or any 
other appropriate facility to request the 
complete service records of the Veteran 
for his full period of service in the Army 
Reserves, as well as any other appropriate 
records repository to which pertinent 
service records may have been sent.  .

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.

3.  The record indicates that the Veteran 
is receiving social security disability 
payments.  The Social Security 
Administration (SSA) should be contacted 
and the Veteran's social security records 
should be obtained.  Such information 
should be made part of the Veteran's 
claims file, and should also be made 
available for review.

4.  The AMC/RO should contact the Veteran 
and request him to identify the complete 
facility name, address, and approximate 
dates of treatment for the previously 
identified private treatment records on a 
provided VA Form 21- 4142, Authorization 
and Consent to Release Information.  
Inform the Veteran to complete an 
additional VA Form 21-4142 for any other 
medical care provider(s) who may possess 
additional records referable to treatment 
for his low back disorder or bilateral 
shin splints.

5.  Thereafter, the Veteran should be 
afforded a VA examination for the purpose 
of obtaining an opinion as to the current 
nature and etiology of any low back 
disorder or bilateral shin splints that 
may be present.  Any and all studies, 
tests and evaluations  deemed necessary by 
the examiner should be performed.  After 
examining the Veteran and the claims 
folder, to specifically include the 
Veteran's service treatment records which 
document a fall from a telephone poll in 
June 1979, if a low back disorder or 
bilateral shin splints are diagnosed, the 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's low back 
disorder or bilateral shin splints are 
causally or etiologically related to the 
Veteran's active service.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  The AMC/RO should issue the Veteran a 
statement of the case addressing the issue 
of entitlement to service connection for 
bilateral hearing loss.  The statement of 
the case should include a discussion of 
all relevant evidence considered and 
citation to all pertinent law and 
regulations.  Only if the Veteran's appeal 
as to this issue is perfected within the 
applicable time period and the claim 
continue to be denied on remand, should 
the case return to the Board for appellate 
review.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




